Citation Nr: 9921841	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from  July 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO determined that new 
and material had not been submitted to reopen a claim for 
service connection of a back disorder and wherein service 
connection for post-traumatic stress disorder was denied.  
The veteran appealed these decisions. 

FINDINGS OF FACT

1. Service connection for a back disability was denied by 
means of a rating decision in October 1969 and continued by 
means of an April 1970 rating decision.

2.  The medical treatment reports subsequent to April 1970 
are new, but this new evidence is not material with regard to 
the veteran's claim for service connection for a back 
disability. 

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for post-
traumatic stress disorder has been developed.

4.  The veteran's post-traumatic stress disorder results in 
his being unable to secure or follow a substantially gainful 
occupation and results in his being demonstrably unable to 
obtain or retain employment.


CONCLUSIONS OF LAW

1.  The RO's April 1970 rating decision, wherein denial of 
service connection for a back disability was continued, is 
final.  38 U.S.C.A. § 7104 (b) (West 1991).

2.  The evidence submitted subsequent to the April 1970 
rating decision does not serve to reopen the veteran's claim 
for service connection for a back disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The criteria for entitlement to an increased schedular 
rating of 100 percent for post-traumatic stress disorder are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.130, Diagnostic Code 9410 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim for
Service Connection of a Back Disability

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107 (a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994);  see also Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a back disability was denied by the RO 
by means of a rating decision rendered in October 1969 as his 
back disability was found to be congenital and there was no 
history of a back injury in service.  The veteran was 
furnished with notice of this decision in November 1969.  The 
veteran submitted additional lay and medical evidence in 
support of his claim in April 1970.  The veteran was notified 
in April 1970, by means of a rating decision, that the prior 
denial of service connection was being confirmed and 
continued.  At that time, the RO considered the evidence of 
record, which included the veteran's service medical records.  
The record does not show that a notice of disagreement was 
filed or that an appeal was perfected within one year after 
notification of the RO's decision.  Therefore, the decision 
of April 1970 became final in April 1971.  38 C.F.R. § 3.104 
(1998).

The evidence submitted subsequent to the April 1971 rating 
action includes treatment at Baptist Medical Center - 
Princeton for his current back disability.  This evidence 
indicates that the veteran underwent surgery in April 1980.   
The post-operative diagnosis was congenital low back 
malformation with protruded intervertebral disc L5 S1, left.  
Additionally, the veteran was admitted for surgery due to 
lumbar disc syndrome L5 S1, left in November 1995.  A partial 
hemilaminectomy L5 S1, left, with removal of ruptured disc 
was performed.  This medical evidence is "new" in that it 
does present information which had not previously been 
associated with the veteran's claims folder.  However, the 
evidence is not "material" as it does not bear directly and 
substantially upon the specific matter under consideration.  
The medical evidence does not show that the veteran current 
back disability is related to service.  Additionally, the 
"new" evidence does not show that a pre-existing back 
disability was aggravated by service.  This evidence shows 
that the veteran has a post-service back injury; however, 
this disability was considered in the October 1969 and April 
1970 rating actions which denied service connection.  

Evidence submitted subsequent to April 1970 also includes an 
admission to Bradford/Parkside Hospital for cocaine 
dependency and alcohol abuse in 1994.  This evidence is 
"new" in that it was not previously associated with the 
claims folder.  However, the evidence is not material.  The 
evidence from Bradford/Parkside Hospital does not refer to 
any back disability nor does this evidence relate any current 
back disability to an in-service disease, injury, or 
aggravation of a disability pre-existing service.  

Accordingly, based on the preceding discussion, the Board 
finds that new and material has not been submitted sufficient 
to reopen the veteran's claim for service connection of a 
back disability.

II.  Increased Rating for Post-Traumatic Stress Disorder

Initially, the Board finds that the veteran's claim for an 
increased rating for post-traumatic stress disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and an increased schedular rating of 100 percent 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

The veteran established service connection for post-traumatic 
stress disorder by means of an April 1998 rating decision, 
which assigned a 70 percent disability rating effective March 
19, 1996, the date of claim on appeal.  However, as that 
rating does not constitute a full grant of benefits sought on 
appeal, this claim remains before the Board.  The Board notes 
that he also is service connected for malaria; however, his 
post-traumatic stress disorder is the only service connected 
disability for which he is receiving compensation.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (1998).  Under those criteria, a rating of 100 
percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed though or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted where the evidence showed that 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In addition, prior to November 7, 1996, the 
regulations also provided that where the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate Diagnostic 
Code.  38 C.F.R. § 4.16(c) (1996)

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to November 7, 1996, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

A December 1997, VA post-traumatic stress disorder 
examination report shows that the veteran has been married to 
his current wife for the past thirty years.  The veteran 
stated that he had to stop working due to the physical 
problems he was having.   He reported frequent, intrusive 
thoughts and recollections about combat experiences in 
Vietnam with frequent nightmares.  He further stated that his 
wife would no longer sleep with him due to these nightmares.  
He reported a tendency to isolate himself, as he was unable 
to trust others.  He did not have any friends.  Further, he 
reported hypervigilence and chronic startle response.  He has 
disturbed sleeping and must have the bathroom light on as he 
cannot sleep with it is totally dark.  The examination report 
indicates that the veteran experiences rage and, while he 
will not hit his wife, he will throw things at her and beat 
on doors.  He has feeling of alienation.  He attributes his 
past substance abuse problems as a catalyst for forgetting 
about Vietnam.  He reported chronic depressions and stated 
that nothing interests him anymore. 

By means of objective findings, the examination report 
indicates that the veteran was on time for his interview.   
While he was cooperative during the interview, he maintained 
minimal eye contact.  While talking of Vietnam, he softly 
cried.  His thought content appeared to be within normal 
limits and he denied any delusion or hallucinations.  
Inappropriate behavior included breaking things around the 
house and punching walls and doors.  He reported an attempted 
suicide three years prior to the examination; however, he 
denies homicidal thoughts.  The examining physician felt as 
though he was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was fully 
oriented, while his judgment and concentration were impaired.  
His speech was slow, and he appeared to have frequent panic 
attacks.  These panic attacks make it difficult from him to 
drive an automobile.  The examiner noted that his mood was 
depressed and his sleep impairment was chronic resulting in a 
lack of energy for daytime activities.  

The examiner noted chronic severe post-traumatic stress 
disorder with drug and alcohol abuse as secondary to his 
post-traumatic stress disorder.  In addition, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 45 
due to severe social and occupational impairment resulting 
from his post-traumatic stress disorder.  He further stated 
that the veteran was unable to establish or maintain 
effective social and occupational relationships due to his 
post-traumatic stress disorder.  

The Board finds that the criteria for entitlement to a 100 
percent schedular rating for post-traumatic stress disorder 
are met.  The evidence shows that the veteran's post-
traumatic stress disorder affects his ability to maintain 
employment. Thus, pursuant to the criteria in effect prior to 
November 7, 1996, the veteran meets the criteria for a 
schedular rating of 100 percent, as his post-traumatic stress 
disorder renders him demonstrably unable to obtain or retain 
employment as well as unable to secure or follow a 
substantially gainful occupation.

Accordingly, the Board finds that the criteria for 
entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder are met, and an increased 
schedular rating of 100 percent is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9410 (1998).


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a back condition.  

Entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

